DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The Amendment filed on 1 August 2022 has been entered. Claims 1 and 4-22 remain pending in the application. Applicant’s amendments to the Specification and the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 31 March 2022.
Claim Objections
Claims 6. 9, 11, 17 and 18 are objected to because of the following informalities:
“the at least one or the one of more solenoid valves” from Claim 6, line 2 should likely read “the one or more solenoid valves”.
In Claim 9, line 8 “the shut off valve” should likely read “a shut off valve”.
In Claim 11, line 1, letter I is used instead of a one in the “claim 10”.
In Claim 17, line 1 “a reduced fluid flow that path is connected” should likely read “a reduced fluid flow path that is connected”.
“the at least one or the one of more solenoid valves” from Claim 18, line 2 should likely read “the one or more solenoid valves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Brantweiner et al (US 9,864,384).
Regarding Claim 1, Ding ‘744 discloses a method (Figure 2), the method comprising: 
providing a main fluid flow path (from 32 to 34 via restrictor 52 in Figure 2) connected to a flow restrictor (52), one or more solenoid valves in the main fluid flow path (at least at 18) and connected to a control module (16); determining a temperature (via 54) and adjusting a proportional valve to adjust the flow rate through the flow restrictor (Col 5, lines 54-61) responsive to the temperature (Col 6, lines 37-44), 
but fails to expressly disclose determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement.
Brantweiner et al teach a method with one or more solenoid valves (Col 3, line 66 – Col 4, line 7) determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement (Col 3, line 66 – Col 4, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Brantweiner et al to provide for determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement.  Doing so would be combining prior art elements according to known methods (the temperature sensing system of the valve of Brantweiner et al with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 9, Ding ‘744 discloses a system (Figure 2), the system comprising: 
a main fluid flow path (from 32 to 34 via restrictor 52 in Figure 2) connected to a flow restrictor (52), and at least one transducer downstream from the inlet valve and connected to the main flow path (56), one or more solenoid valves in the main fluid flow path (at least at 18), and a control module (16); a control module configured to determine a temperature; and adjusting the shut off valve to adjust the flow rate through the flow restrictor (Col 5, lines 54-61), 
but fails to expressly disclose determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement.
Brantweiner et al teach a method with one or more solenoid valves (Col 3, line 66 – Col 4, line 7) determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement (Col 3, line 66 – Col 4, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Brantweiner et al to provide for determining a temperature of at least one of the one or more solenoid valves based on a resistance measurement.  Doing so would be combining prior art elements according to known methods (the temperature sensing system of the valve of Brantweiner et al with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 10, Ding ‘744 disclose a reduced flow path (38).  
Regarding Claim 11, Ding ‘744 disclose where the reduced fluid flow path (38) is connected to a flow restrictor (52 via 34).  

Claims 4-5, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Brantweiner et al (US 9,864,384) in further view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”).
Regarding Claim 4, Ding ‘744 disclose using the control module to adjust the shutoff valve based on the rate of decay calculations to adjust the flow to a preset flow value (Col 6, lines 37-41 and Col 5, lines 54-61) and providing a reduced flow path connected to the main flow line downstream from the inlet valve (38 in Figure 2), but fails to expressly disclose using the control module to continuously shut the inlet valve to calculate a rate of decay of fluid flow.
Ding et al ‘334 teaches using the control module to continuously shut the inlet valve to calculate a rate of decay of fluid flow (¶ 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Ding et al ‘334 to provide for an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.  Doing so would be combining prior art elements according to known methods (the inlet valve of Ding et al ‘334 with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 5, Ding et al ‘334 teaches using the control module to calculate rate of decay of fluid flow along the reduced flow path (330 in Figure 3 in the system of Figure 1) and adjusting the shutoff valve to adjust fluid flow based on the calculations and a preset flow value (¶ 13-14).  
Regarding Claim 13, Ding ‘744 disclose all essential elements of the current invention as discussed above except for where the control module comprises a long rate of decay sub-module configured to continuously calculate flow rate based on the at least one transducer pressure signals and compare said signals to a preset flow value.
Ding et al ‘334 teaches where the control module comprises a long rate of decay sub-module configured to continuously calculate flow rate based on the at least one transducer pressure signals and compare said signals to a preset flow value (¶ 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Ding et al ‘334 to provide for an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.  Doing so would be combining prior art elements according to known methods (the inlet valve of Ding et al ‘334 with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 14, Ding et al ‘334 teach where the control module comprises a long rate of decay sub- module configured to continuously calculate flow rate based on the at least one transducer pressure signals and compare said signals to a preset flow value along the reduced flow path (¶ 13-14).  
Regarding Claim 15, Ding et al ‘334 teach the control module is configured to continuously shut the inlet valve to calculate a rate of decay (¶ 22).  
Regarding Claim 17, Ding ‘744 disclose a reduced fluid flow path that is connected to a flow restrictor (52) and Ding et al ‘334 teach where the control module continuously calculates rate of decay based on the at least one transducer signal and the pressure at the flow restrictor (140; ¶ 13-14; where the flow restrictor is 52 in Ding ‘744).
Claims 6-8 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Brantweiner et al (US 9,864,384) in further view of Haller (US 2017/0017243).
Regarding Claims 6 and 18, Ding ‘744, as modified by Ding et al ‘334 teach all essential elements of the current invention as discussed above except using the control module to measure the resistance change of the at least one or the one or more solenoid valves over at least one time interval to calculate the change in temperature of the solenoid.  
Haller et al teach a solenoid valve control system (Figure 1) comprising using the control module to measure the resistance change of a solenoid component of the inlet or shutoff valve over at least one time interval (¶ 9; 30) to calculate the change in temperature of the solenoid (¶18-19 via the pressure of the valve and the ambient temperature by sensor 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744, to incorporate the teachings of Haller et al to provide using the control module to measure the resistance change of a solenoid component of the inlet or shutoff valve over at least one time interval to calculate the change in temperature of the solenoid.  Doing so would be use of known technique to improve similar devices (a fluid control system) in the same way (to control fluid flow rate).
Regarding Claims 7 and 19, Haller et al teach using the control module to compare the temperature change of the solenoid with the temperature change data from a transducer adjacent to the solenoid, and determine the difference in reported temperatures (¶18 via sensors 38 and 30).  
Regarding Claims 8 and 20, Haller et al teach applying a correction value to the transducer recorded temperature based on the difference with the solenoid temperature (the “adjustment criteria” of ¶18).
Regarding Claim 21, Ding ‘744 disclose where the control module is configured to calculate a flow rate based on the temperature value (Col 6, lines 37-41) and Haller et al teach where the temperature valve is a correction valve (the “adjustment criteria” of ¶18).
Regarding Claim 22, Ding ‘744 disclose where the control module is further configured to: determine a pressure change based on the correction value to maintain a flow rate; and adjust a solenoid valve based on the pressure change (Col 5, lines 54-61; Haller et al teach where the temperature valve is a correction valve (the “adjustment criteria” of ¶18)).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Brantweiner et al (US 9,864,384) in further view of Brown et al (US 6,216,726).
Regarding Claim 12, Ding ‘744 teach all essential element of the current invention as discussed above except for where the inlet valve, the shutoff valve, or both comprise solenoid valves.  
Brown et al teach an apparatus with control valves (at least 211 or 208) where the valve is a solenoid valve (Col 9, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Brown et al to provide for where the inlet valve, the shutoff valve, or both comprise solenoid valves.  Doing so would be combining prior art elements according to known methods (the solenoid valve of Brown et al with the control valve of Ding ‘744) to yield predictable results (to provide for electronic flow control of the valve).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Brantweiner et al (US 9,864,384) in further view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”) in further view of Ding (US 10,031,005; hereinafter “Ding ‘005”).
Regarding Claim 16, Ding et al ‘334 teach where the control module (is configured to shut the inlet valve, measure the rate of decay along the reduced flow path (140; ¶ 13-14; where the flow restrictor is 52 in Ding ‘744) but fails to teach adjusting the shutoff valve, every 50-300 milliseconds.  
Ding ‘005 teaches an apparatus (Figure 1) with a control module (140) and a valve (125) where the shutoff valve is adjusted, every 50-300 milliseconds (Col 5, lines 2-3 teach 100-300 milliseconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744, as modified by Ding et al ‘334 to incorporate the teachings of Ding ‘005 to provide for adjusting the shutoff valve, every 50-300 milliseconds.  Doing so would be combining prior art elements according to known methods (the verification period of Ding ‘005 with the control valve of Ding ‘744) to yield predictable results (to provide continuous flow rate monitoring).
Response to Arguments
Applicant’s amendments to Claims 1 and 9 has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753